Title: To George Washington from Brigadier General Thomas Nelson, Jr., 5 September 1777
From: Nelson, Thomas Jr.
To: Washington, George



Dear General
Head Quarters Wmsburg [Va.] Sepr 5th 1777

I am just inform’d that three Ships are coming down the Bay, their business I imagine is to get provisions, which I shall endeavour to prevent by every means in my power. Colo. Harrison of the Artillery hearing of some of the Solbays crew being on shore in princess Anne, endeavouring to get off a Vessel, that they had run on shore, sent a party of Men down, who fell in with them, & took one Lieutenant, three Midshipmen & ten seamen. Had the information reach’d him in proper time he would have taken four boat loads of them. The militia come in fast & I have the pleasure to inform you that they behave in the most orderly manner, submitting to every part of a Soldiers duty with chearfulness.
I have a particular favor to ask of your Excellency. It is that you will indulge Capt. Matthews of the fourth Virga Regiment with leave of absence from his Regiment for a few Months. I have engag’d him to act for the present as my Brigade Major & find him extremely well acquainted with the duty. With his assistance I have no doubts, but I shall be able to make the Militia of this state a very respectable & formidable Body of Men. Your compliance with this request will greatly oblige Your most Obedt Servt

Thos Nelson jr

